DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11, 17, 21, 23, 27, and 28 are objected to because of the following informalities:  
With regard to Claim 1, line 14, please add “of the” between “inner surface” and “intermediate part”.
With regard to Claim 11, line 14, please add “of the” between “inner surface” and “intermediate part”.
With regard to Claims 17 and 27, line 4, please change “continues” to “continuous”.
With regard to Claim 21, line 13, please add “of the” between “inner surface” and “intermediate part”.
With regard to Claim 23, line 1, please add “the” before “seal holder”.
With regard to Claim 28, line 9, please add “of the” between “inner surface” and “intermediate part”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claims 4, 14, and 24, each of the independent Claims 1, 11, and 21 present “the seal holder” as a distinct feature distinguishable from “the inner cylindrical part”. However, each of Claims 4, 14, and 24 present “the seal holder” as only a part of “the outer surface of the inner cylindrical part”. Therefore, it is not clear that each of Claims 4, 14, and 24 require all the limitations of the respective independent claim.
With regard to Claim 1, line 20, “the cartridge” lacks antecedent basis in the claims. The Examiner suggests “the chromatography cartridge kit”.
With regard to Claim 5, line 3, “the cartridge” lacks antecedent basis in the claims. The Examiner suggests “the chromatography cartridge kit”.
With regard to Claim 6, line 4, “the cartridge” lacks antecedent basis in the claims. The Examiner suggests “the chromatography cartridge kit”.
With regard to Claim 11, line 19, “the cartridge” lacks antecedent basis in the claims. The Examiner suggests “the chromatography cartridge assembly”.
With regard to Claim 15, line 3, “the cartridge” lacks antecedent basis in the claims. The Examiner suggests “the chromatography cartridge assembly”.
With regard to Claim 16
With regard to Claim 21, the claim is directed to “a cap for being mounted on a barrel”, with limitations directed to the barrel in the preamble and the body of the claim. However, “the barrel” is not positively recited in the claim, and is not claimed as part of the cap, to which the claim is directed. See MPEP § 2115. It is unclear if Applicant intends to positively recite the barrel in Claim 21. For the purpose of examination, limitations regarding the barrel will not be given patentable weight for this claim directed to “a cap for being mounted on a barrel”.
With regard to Claim 21, line 19, “the cartridge” lacks antecedent basis in the claims. The Examiner suggests “the chromatography cartridge”.
With regard to Claim 25, line 3, “the cartridge” lacks antecedent basis in the claims. The Examiner suggests “the chromatography cartridge”.
With regard to Claim 26, line 4, “the cartridge” lacks antecedent basis in the claims. The Examiner suggests “the chromatography cartridge”.
With regard to Claim 28, the claim is directed to “a barrel for being part of a chromatography cartridge and receiving a cap and a seal member to seal the cartridge”, with limitations directed to the cap in the preamble and the body of the claim. However, none of “a cap”, “a seal member”, or “a chromatography cartridge” are positively recited in the claim, and are not claimed as part of the barrel, to which the claim is directed. See MPEP § 2115. It is unclear if Applicant intends to positively recite “a cap”, “a seal member”, or “a chromatography cartridge” in Claim 28
With regard to Claim 28, line 2, “the cartridge” lacks antecedent basis in the claims. The Examiner suggests “the chromatography cartridge”.
With regard to Claim 28, last clause, it is unclear what is meant by “the barrel lip then the cap is mounted on the barrel arranged on its outer surface to contact with a contact surface on the inner surface of the intermediated part of the cap”. 
With regard to Claims 29 and 30, the claims are directed to “the chromatography cartridge assembly”, but are dependent on Claim 28, which is directed to “a barrel”. It is unclear if Claims 29 and 30 should be dependent on the chromatography cartridge assembly of Claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nusbaum (WO 2008/012426, machine translation).


    PNG
    media_image1.png
    771
    540
    media_image1.png
    Greyscale

With regard to Claim 21, Nusbaum discloses a cap comprising a threaded skirts closed by a transverse wall (Abstract). Nusbaum discloses a cap for being mounted on a barrel (Figure 1, Page 3, Lines 112-115 [P3/L112-115], threaded neck 10 of a container (barrel) closed by stopper 12 (cap)). 

Nusbaum discloses a seal holder provided between the outer surface of the inner cylindrical part and the inner surface of the intermediate part (Figure 1, P4/L130-147, end bead 45 (seal holder) projecting radially outwards and resting resiliently against inner face 18 of the neck of the bottle). Nusbaum discloses a cap seal surface arranged between the seal holder and the inner surface of the intermediate part (Figure 1, P4/L130-147, lower surface of transverse wall 32 between seal holder and inner surface of intermediate part capable of being a cap seal surface). Nusbaum discloses the space formed by the seal holder, the inner surface of the intermediate part and the cap seal surface arranged to accommodate a seal member (Figure 1, P4/L130-147, these parts of the stopper are capable of accommodating a seal member). The intermediate part of the cap on its inner surface comprises a contact surface, the contact surface is arranged to be in contact with, and exerts a force on, a part of a barrel (Figure 1, P4/L130-147, outer flexible annular sealing lip 46 (intermediate part) shown in contact with barrel).
With regard to Claim 22, Nusbaum discloses wherein the seal holder is a flange extending in the longitudinal direction from the radially extending top towards the open end of the cap (Figure 1, P4/L130-147).
With regard to Claim 23, Nusbaum discloses wherein the seal holder is a thickening of the inner cylindrical part (Figure 1, P4/L130-147, end bead 45 is a thickening of the inner flexible annular sealing lip 44).
With regard to Claim 24, Nusbaum discloses wherein the outer surface of the inner cylindrical part forms the seal holder (Figure 1, P4/L130-147, if the end bead 45 is still considered an outer surface of the inner flexible annular sealing lip 44, then Nusbaum meets the claim limitations). 
Claims 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US 7,381,327).

    PNG
    media_image2.png
    541
    473
    media_image2.png
    Greyscale

With regard to Claim 28
With regard to Claim 29, Ellis discloses wherein at least one of the outer or inner cylindrical surfaces of the barrel lip is slanted and the base of the barrel lip is broader than the top of the barrel lip (Figure 2, C5/L23-38, Figure 2 shows that both the outer and inner cylindrical surfaces of the barrel lip are slanted and appears to show that the base of the barrel lip is broader than the top of the barrel lip).
With regard to Claim 30, Ellis discloses wherein at least one of the outer or inner cylindrical surfaces of the barrel lip is curved and the base of the barrel lip is broader than the top of the barrel lip (Figure 2, C5/L23-38, the outer cylindrical surface of the barrel lip appears to be curved as shown in Figure 2; in addition, Figure 2 appears to show that the base of the barrel lip is broader than the top of the barrel lip).
Allowable Subject Matter
Once Applicant addresses the 35 USC 112(b) rejections, Claims 1-20 will be allowable. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art cited in the International Search Report or in the Examiner’s searches yielded the structure and interaction of the barrel, cap, and seal member of the chromatography cartridge kit of Claims 1-10 or the chromatography cartridge assembly of Claims 11-20. 
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It would not be obvious to make the convex contact surface of the outer flexible annular sealing lip 46 (intermediate part) of Nusbaum to be shaped as a straight line with an angle of 45 degrees +/- 30 degrees with the mid axis of the cartridge (Claim 25) or to be inwardly concave (Claim 26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777